Case: 11-14625   Date Filed: 01/07/2013   Page: 1 of 2



                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 11-14625
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 6:10-cv-01072-ACC-GJK


PETER E. WICHER,

                                                       Plaintiff-Appellant,

                                    versus

OSCEOLA COUNTY SHERIFF’S OFFICE, et al.,

                                                        Defendants,

JOHN DOES, 1-5,
ROBERT E. HANSELL,
Sheriff of Osceola County,

lllllllll                                                Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________
                              (January 7, 2013)
              Case: 11-14625     Date Filed: 01/07/2013      Page: 2 of 2

Before JORDAN, HILL, and ANDERSON, Circuit Judges.

PER CURIAM:



      This is an appeal from the dismissal without prejudice of

plaintiff/appellant’s, Peter E. Wicher’s, verified amended complaint filed against

defendants/appellees, Osceola County Sheriff’s Office, Joseph Esposito, John

Does 1-5, Robert E. Hansell, Sheriff of Osceola County, on Wicher’s claims for

substantive and procedural due process under the Fourteenth Amendment, his free

speech claims under the First and Fourteenth Amendments, and his state law

claims for violations of Fla. Stats. §§ 112.532.33 (2010).

      We have reviewed the record in this appeal, the briefs, and the arguments of

counsel. Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                         2